Citation Nr: 1533012	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-08 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 substantive appeal, the Veteran requested a Travel Board hearing.  By correspondence received in March 2015, he indicated that he wished to withdraw his hearing request.  Thus, the request for a Board hearing is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2010 statement to the Board, the Veteran, through his then representative, asserted that his hearing loss disability more closely approximated the criteria for (and warranted) a 10 percent rating.  The most recent VA audiological examination of the Veteran was conducted in August 2008.  He alleges, in essence, that his service-connected hearing loss has increased in severity since his last evaluation.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for his hearing loss (not already associated with the record), and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Then, the AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his hearing loss.  In addition to reporting the results of controlled audiometry, the examiner must also specifically comment on the impact the hearing loss has on occupational and daily activity functioning (commenting on the Veteran's own descriptions of such functional impairment).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

